       Case 1:20-cv-01140-NONE-JLT Document 12 Filed 11/16/20 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   TIMOTHY CLEVELAND,                              )   Case No.: 1:20-cv-01140-NONE-JLT
                                                     )
12                  Plaintiff,                       )   ORDER TO SHOW CAUSE WHY ACTION
                                                     )   SHOULD NOT BE DISMISSED FOR FAILURE
13          v.                                       )   TO COMPLY WITH THE COURT’S ORDERS
                                                     )
14   UNITED STATES DEPARTMENT OF
                                                     )   [21-DAY DEADLINE]
     AGRICULTURE, et al.,
15                                                   )
                                                     )
16                  Defendants.                      )

17          On October 9, 2020, the Court dismissed the second amended complaint, and directed the
18   plaintiff to file a third amended complaint or a notice of voluntary dismissal of the action within 30
19   days. (Doc. 11.) More than 30 days have passed, and the plaintiff has not filed a third amended
20   complaint or notice of voluntary dismissal.
21          The Local Rules, corresponding with Federal Rule of Civil Procedure 11, provide, “[f]ailure of
22   counsel or of a party to comply with . . . any order of the Court may be grounds for imposition by the
23   Court of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District
24   courts have inherent power to control their dockets” and, in exercising that power, may impose
25   sanctions, including dismissal of an action. Thompson v. Housing Auth., City of Los Angeles, 782 F.2d
26   829, 831 (9th Cir. 1986). A court may dismiss an action based on a party’s failure to prosecute an
27   action, obey a court order, or comply with local rules. See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258,
28   1260-61 (9th Cir. 1992) (dismissal for failure to comply with a court order to amend a complaint);
     Malone v. U.S. Postal Service, 833 F.2d 128, 130-31 (9th Cir. 1987) (dismissal for failure to comply
       Case 1:20-cv-01140-NONE-JLT Document 12 Filed 11/16/20 Page 2 of 2


1    with a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure

2    to prosecute and to comply with local rules).

3           Accordingly, the Court ORDERS the plaintiff to show cause in writing, within 21 days of the

4    date of service of this order, why this action should not be dismissed for failure to comply with the

5    Court’s orders. Alternatively, within that same time, the plaintiff may file a third amended complaint

6    curing the deficiencies identified in the Court’s previous order (Doc. 11) or a notice of voluntary

7    dismissal of this action.

8           The failure to comply with this order will result in a recommendation that the Court

9    dismiss the action.

10
11   IT IS SO ORDERED.

12      Dated:     November 16, 2020                           /s/ Jennifer L. Thurston
13                                                     UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
